Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of reference alone or in combination discloses the following:
 “a concentration and correction value calculation unit configured to calculate a concentration and a correction value (P) using a linear attenuation coefficient of the contrast agent and a linear attenuation coefficient of blood, which are known, in the-an acquired and reconstructed image;
an image compensation unit configured to compensate for the image by using the correction value (P) calculated by the concentration and correction value calculation unit;
an iterative reconfiguration determination unit configured to make a determination for stopping iterative reconfiguration when a maximum number of iterations are achieved or the correction value (P) converges; 
a reconfigured image and concentration output unit configured to output a resultant image obtained using an-iterative reconfiguration and compensation and also output a concentration (a) 
wherein when the contrast agent is injected into the object, a contrast agent value (L) on a left side of the K-edge and a contrast agent value (R) on a right side of the K-edge are calculated using the following equations:
L = aIL + (1 - cc)Bl R = aIR + (1 - a)BR”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793